Title: To Thomas Jefferson from Charles B. Rice, 18 July 1824
From: Rice, Charles B.
To: Jefferson, Thomas


Elustrious Sir
Culpeper near woodvill  the 18 1824
In hourne nation have listen with the ear of approbation to the patritism wisdom and integrity that you have in such an examplary maner Continued to you alone most honrable Sir I  take the present but unhapy time in makin an  application to as i am at this very moment so exanimated  and spiritless that I can hardly finish my letter i must confess that i have been a very disobedient child and by that disobedience i have degraed myself far beyound what i am able to expriess but before I precede to make any Elucidations about my character i must here inform youwho this child of obscurity is   i an orphun i am the predesessor of an of upright and prudent man who proportied a famiely of  eight e children by his own industry he left a nam for honisty that I stile more presuous then gold i have been to school some but the most that i have Learnt is at home weare awl libel to misfourtion my farther and morther both died when i was but young i was then flung upon an uncle who prosess a genrious an benevolent mind and assisted us in this trulbe i removed to Culpepe with my uncle whare i have remand ever sence i am now work with my uncle at the Carpenter trade witch i never had no inclanation for to learn as the people says i have always exhibted a refind tast for Literature and tha think that i ought not to be prohibited and what have you built that Lofty Edfice for if it ante for the t is them sir let me be one of them as i am poor  we kon not what i  may be before i die life to besure is transind uncertin but what time we are permited to stay lit us improve our Talent to the best advantage I always beleved that evey man  has a gift bestowed thim by that almighty an inteligeng being and it layes to his choyst to Cultivate them or not one day after i had don work i retired to bed thinkng onthe difrent means by witch some peaple whare so extole whittr i was meditaing on this thing a little diminutive looking fellow witch a lang capt on his head decorated witch rows of button appeard to me son he siad he be of good comfort thy greif shall to turne in to joy real friends siad he are like  ghost and apparitions i think siad he if yo pitch on mr Jef—S in him you will not be Disoponted now sir if this would com true my Joy would be inexpressible if it should please the almight diposer to betow on me a genis  equal to that of Homer i dont think that i Could be able to Emorllize the Act if most excelent Sir you would have Compastion on me how happy would i be you have an extensive fourtune and no children for to Bring up and i am assured that i would not be much expance to you and prehap i may in the process of tim be abl to return back to you that in witch i have borroed i must drow to A Conclution but Sir please to right if you dont i shal go sorrowing tll i sink under the affermites that is now on me plas sire &c &c &c your very humble and obedient serventCharles B Rice